Appeal by the defendant from a judgment of the County Court, Westchester County (Adler, J.), rendered September 25, 2003, convicting him of grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, intelligently, and voluntarily waived appellate review of the court’s finding with respect to the *834amount of reparation (see People v Callahan, 80 NY2d 273, 280-281 [1992]; People v Caba, 238 AD2d 603 [1997]).
The defendant’s remaining contention raised in his supplemental pro se brief is without merit. Miller, J.P., Crane, Dillon and Balkin, JJ., concur.